Citation Nr: 1424539	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  12-08 022A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the vocal cords and throat as a result of VA surgical treatment on June 8, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, which denied compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the vocal cords and throat (listed as damaged vocal cords) as a result of VA surgical treatment on June 8, 2005.  The case was later transferred to the Des Moines, Iowa, Regional Office (RO).  

In October 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that she has additional disability to the vocal cords and throat as a result of VA surgical treatment on June 8, 2005.  She specifically maintains that her surgery on June 8, 2005 for a thyroid disorder caused vocal cord and throat problems, including a rougher voice, difficulty with eating and swallowing, and an inability to sing.  The Veteran also reports that she has problems with spasms in her throat, as well as breathing problems, due to her surgery.  

A June 3, 2005 VA Informed Consent form related a diagnosis of a large thyroid nodule on the right lobe.  It was noted that the Veteran would undergo a right total thyroidectomy.  The risks and complications of the procedure were listed as hoarseness, an inability to sing properly, and bleeding.  

A June 8, 2005 VA operative procedure note indicated that the Veteran underwent a right thyroidectomy.  The preoperative diagnosis was a right thyroid nodule, and the postoperative diagnosis was a right thyroid cystic mass.  

A June 8, 2005 VA hospital discharge summary noted that the Veteran had a long history of thyroid nodes.  The examiner reported that the Veteran was examined by a VA physician and that she was found to have a significant growth in the right lobe nodule.  It was noted that the Veteran was complaining of a feeling of discomfort in the neck, and that there was a questionable tracheal deviation pursuant to an x-ray.  The examiner stated that the VA physician did offer the Veteran an elective right thyroid lobectomy with a possible total thyroidectomy.  It was noted that the Veteran had been versed in the risks and benefits, and that she wanted to proceed with the surgery.  The examiner indicated that the Veteran underwent a right thyroidectomy on June 8, 2003, with the pathology still pending.  The diagnosis was a right thyroid nodule.  

Subsequent private and VA treatment records indicate that the Veteran was treated for disorders, including variously diagnosed vocal cord and throat problems.  For example, a September 2005 VA treatment entry noted that the Veteran reported that her thyroid surgery went well.  She stated that she was still somewhat hoarse, but improving.  The assessment included an unspecified thyroid disorder.  

A July 2007 treatment entry noted that the Veteran had a history of a right thyroidectomy in June 2005 for a benign cystic nodule.  The Veteran reported that she had been having difficulty swallowing for the previous six months.  She stated that her difficulty swallowing became much worse the previous night and that she was only able to swallow ground salad and soups.  The Veteran reported that her medications got stuck in her throat that morning and that she had to expel them.  The assessment included dysphagia, with a history of a benign cystic nodule of the right thyroid.  

Another July 2007 VA otolaryngology procedure note indicated that the Veteran complained of progressive dysphagia and odynophagia.  It was noted that she underwent a right thyroid lobectomy in 2005.  The Veteran reported that she had difficulty swallowing her pills, which had worsened over the previous twenty-four hours.  The impression was cricopharyngeal spasm; right true vocal cord weakness; and probable laryngopharyngeal reflux, with possible myositis of the muscles or deglutition.  

A February 2011 medical opinion from a VA physician noted that the Veteran's records were exhaustively reviewed.  The physician reported that the Veteran underwent a right thyroid lobectomy on June 8, 2005 for a benign process.  It was noted that since the surgery, the Veteran claimed that she had difficulty swallowing food and pills, and that air would get caught in her throat.  The physician stated that the Veteran also reported that it bothered her to put her chin down or to turn her head.  The Veteran reported that she felt her problems were due to damage caused during the surgery.  The physician discussed the Veteran's medical history in some detail.  

The physician indicated that in his opinion, after extensive review of the medical records, there was no evidence to suggest that there was any fault on the VA's part due to carelessness, negligence, lack of proper skill, or error in judgment.  The physician stated that there was no evidence that the Veteran's symptoms had anything to do with her thyroid surgery.  The physician maintained that in the Veteran's immediate postoperative care, there was no mention of any problems with her throat or with swallowing, other than some hoarseness that was improving.  The physician reported that the surgery was performed in June 2005 and that the medical records did not mention any problems with the Veteran's throat or swallowing until July 2007.  The physician stated that according to the July 2007 (VA treatment) note, the Veteran's symptoms had been present for about six months, which would have placed the onset of her symptoms over a year and a half from the time of the surgery.  The physician maintained that an ears, nose, and throat physician saw the Veteran in July 2007 and did not indicate that her symptoms were related to her thyroid surgery.  The physician commented that his opinion, therefore, was that it was not likely that the Veteran's symptoms were a result of her thyroid surgery.  

The Board notes that the physician did not specifically diagnose any current vocal cord or throat problems.  Additionally, the Veteran was not provided with an actual examination.  Thus, there is some question as to whether an additional disability arose from the surgery.  Further, although the physician indicated that there no evidence to suggest that there was any fault on the VA's part due to carelessness, negligence, lack of proper skill, or error in judgment, he did not specifically address whether any present disorder was a result of an event that was not reasonable foreseeable, which is a separate avenue for substantiating a claim for compensation pursuant to 38 C.F.R. § 1151.  

The Board observes that a subsequent January 2013 treatment report from Sioux City Allergy and Asthma Associates, P.C., notes that the Veteran had been treated at that clinic in the past.  The examiner indicated that the Veteran reported that if she would eat a potato, she would have tightening of the throat.  The Veteran also stated that she had throat tightness after her thyroid surgery.  She maintained that the throat tightness would occur when she exercised outside, and that she was concerned that it could be related to allergens.  The impression was allergic rhinitis and probable vocal cord dysfunction.  As to the diagnosed probable vocal cord dysfunction, the examiner reported that the Veteran had normal lung function with a flattened inspiratory loop.  The examiner stated that such might be secondary to surgery, but that there were other reasons for vocal cord dysfunction.  The examiner indicated that he did think the Veteran's surgery was likely the reason for her complaints.  It was noted that vocal cord dysfunction could be triggered irritants, activity, and stress, etc.  

The Board finds that the Veteran has not been afforded a VA examination with an opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claim folder, as to her claim for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for additional disability to the vocal cords and throat, claimed as due to VA surgical treatment.  Such an examination must be accomplished on remand.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Additionally, at the October 2013 Board hearing, the Veteran reported that she received treatment in 2012 at the Minneapolis, Minnesota VA Medical Center (VAMC).  She also referred to recent treatment at the Sioux City, Iowa VA Outpatient Clinic, the Sioux Falls, South Dakota VAMC, and the St. Paul, Minnesota VAMC.  The Veteran further reported that she was treated in February 2013 by an ears, nose, and throat physician at Wagner Associates in Sioux City, Iowa.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Veteran's claim, an attempt should be made to obtain those records.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes that a Social Security Administration inquiry report indicates that the Veteran is receiving disability benefits.  The Board notes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, for this reason as well, the Board must remand this claim.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to her reported treatment for vocal cord and throat problems, and dated since April 2010, from the Minneapolis VAMC; the St. Paul VAMC; the Sioux City VA Outpatient Clinic; and the Sioux Falls VAMC.  

2.  Ask the Veteran to identify all other medical providers who have treated her for vocal cord and throat problems since April 2010.  Obtain copies of the related medical records, to include any treatment reports from Wagner Associates in Sioux City, Iowa, which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the veteran must be informed in writing.  

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran incurred additional disability to the vocal cords and throat as a result of VA surgical treatment on June 8, 2005.  The entire claims file, to include any electronic records, must be reviewed by the examiner.  

The examiner must first identify all vocal cord and throat problems, including those during the pendency of the claim that may have since resolved.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide medical opinions addressing each of the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability to the Veteran's vocal cords and throat was caused by the VA surgical treatment on June 8, 2005.  

(b)  If a relationship between the claimed vocal cord and throat disorders and the VA surgical treatment on June 8, 2005 is shown, the examiner must then provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the additional disability was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

In offering these impressions, the examiner must comment on the January 2013 treatment report from Sioux City Allergy and Asthma Associates, P.C.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

